UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6740


CLEVELAND WINSTON KILGORE, JR., a/k/a Cleveland Winston Kilgore-Bey,

                    Petitioner - Appellant,

             v.

RENEE ALEXANDER, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Richard D. Bennett, District Judge. (1:19-cv-01120-RDB)


Submitted: September 26, 2019                                     Decided: October 1, 2019


Before NIEMEYER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Cleveland Winston Kilgore, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cleveland Winston Kilgore, Jr., appeals from the district court’s order dismissing

his writ of habeas corpus under the All Writs Act, 28 U.S.C. § 1651 (2012).      We have

reviewed the record and find no reversible error. Accordingly, we deny leave to proceed

in forma pauperis and dismiss the appeal for the reasons stated by the district court.

Kilgore v. Alexander, No. 1:19-cv-01120-RDB (D. Md. May 17, 2019). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                            2